TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00616-CR
                                      NO. 03-04-00617-CR



                             David Gearing Krausse, Appellant

                                              v.

                                The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NOS. 2010351 & 2010352, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motions to dismiss these appeals are granted. See Tex. R. App. P.

42.2(a). The appeals are dismissed.




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: February 3, 2005

Do Not Publish